Title: From Thomas Jefferson to John Trumbull, 29 June 1788
From: Jefferson, Thomas
To: Trumbull, John


          
            
              Dear Sir
            
            Paris June 29. 1788.
          
          A delay of the post office put it out of my power to answer your’s of the 20th. by the first post. I now inclose you a letter of credit on Mr. Teissier for eighty pounds sterling. This will cover the cost of the Tea vase after paying for the carriage if it be not sold before your receipt of this. If it be, you may hereafter at your leisure perhaps find another. You judged rightly in supposing I did not mean to limit the price absolutely to 50 guineas. Knowing that it often happened that from caprice or some other cause people sold their carriages for much less than their worth, I wished to avail myself of any such caprice which might come in your way, so that my object is a great, or at least a good bargain.—When you shall have made the purchase if any known person should be coming, perhaps they will pay the expence of horses for the use of the carriage, or half the expence, I paying the other half. If no such conveiance occurs I have thought it would be best to send it   by water to Rouen, but not to put it on board the vessel till a day or two before she sails: because those vessels lie months in the river, taking every thing offered them, till they can make up their load.—Present me affectionately, and most affectionately to Mrs. Church and Mrs. Cosway. Kitty is now with us, and well. She kisses this letter and charges it to deliver the kiss purely and faithfully to her Mama.—No news from Stockdale. I am done with him irrevocably. Adieu Your’s affectionately,
          
            Th: Jefferson
          
        